Citation Nr: 0033699	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-11 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
status post right anterior cruciate ligament and medial 
meniscus repair.

2.  Entitlement to a rating in excess of 30 percent for 
status post right anterior cruciate ligament and medial 
meniscus repair.

3.  Entitlement to a compensable evaluation for a post-
operative scar on the left knee.

4.  Entitlement to a compensable evaluation for a scar on the 
right knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to August 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and May 1999 rating 
decisions by the Buffalo, New York RO. 

In November 1998, the veteran filed a claim for entitlement 
to an increased rating for instability, status post right 
anterior cruciate ligament and medial meniscus repair of the 
right knee, currently evaluated as 10 percent disabling.  The 
Board notes that the RO has not adjudicated this claim.  
Therefore, the Board refers it to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an August 1997 decision, the Board assigned a 30 
percent rating for status post right anterior cruciate 
ligament and medial meniscus repair of the veteran's right 
knee, and a separate 10 percent rating for right knee 
instability.

2.  The RO implemented the Board's foregoing decision in an 
October 1997 decision and assigned respective effective dates 
of September 1, 1993 for the 30 percent rating for status 
post right anterior cruciate ligament and medial meniscus 
repair of the veteran's right knee and for the 10 percent 
rating for right knee instability.

3.  In February 1999, the RO proposed to reduce the veteran's 
status post right anterior cruciate ligament and medial 
meniscus repair from 30 percent to 20 percent, primarily 
based on a February 1999 VA examination report. 

4.  In a May 1999 rating action, the RO reduced the veteran's 
rating for status post right anterior cruciate ligament and 
medial meniscus repair from 30 to 20 percent effective 
September 1, 1999.

5.  Improvement in the veteran's service-connected status 
post right anterior cruciate ligament and medial meniscus 
repair was not demonstrated at the time the rating assigned 
for that disability was reduced from 30 percent to 20 
percent, effective September 1, 1999.

6.  The veteran's status post right anterior cruciate 
ligament and medial meniscus repair does not result in 
ankylosis.

7.  The post-operative scars of both knees are not adherent, 
poorly nourished, ulcerated, painful or tender; and no 
functional impairment due to the scars has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent evaluation 
assigned for status post right anterior cruciate ligament and 
medial meniscus repair have been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5260 
(2000).

2.  The schedular criteria for an evaluation in excess of 30 
percent for status post right anterior cruciate ligament and 
medial meniscus repair have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 5289, 5293, 
5294, 5295 (2000).

3.  The criteria for a compensable evaluation for scars of 
both knees have not been met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.56, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Status post right anterior cruciate ligament and medial 
meniscus repair

The veteran contends that the 30 percent evaluation for his 
service-connected status post right anterior cruciate 
ligament and medial meniscus repair should be restored 
because there has been no improvement in the disability.

Based on a review of the record, the Board finds that the 
reduction from a 30 percent rating to a 20 percent rating for 
residuals of a status-post right anterior cruciate ligament 
and medical meniscus repair is not warranted.  First, the 
Board notes that the 30 percent evaluation had been in effect 
for a period in excess of five years, since September 1, 
1993.  This is because, as a result of the Board's August 
1997 grant of a 30 percent rating, the RO assigned September 
1, 1993 as the effective date.  Therefore, the Board must 
apply the provisions of 38 C.F.R. § 3.344(a).  See Brown 
(Kevin) v. Brown, 5 Vet. App. 413 (1993).  

In all rating-reduction cases, VA must:

ascertain, based upon review of the 
entire recorded history of the condition, 
whether the evidence reflects an actual 
change in the disability and whether the 
examination reports reflecting such 
change are based upon thorough 
examinations....  Thus, in any rating-
reduction case not only must it be 
determined that an improvement in a 
disability has actually occurred but also 
that that improvement actually reflects 
an improvement in the veteran's ability 
to function under the ordinary conditions 
of life and work.

Brown (Kevin), 5 Vet. App. at 421.

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for status post right anterior cruciate 
ligament and medial meniscus repair from 30 percent disabling 
to 20 percent disabling.  Specifically, following a February 
1999 VA examination, the RO issued the February 1999 rating 
decision proposing to reduce the rating to 20 percent 
disabling.  The RO stated that the decision would not become 
final until the veteran was afforded full due process.  In 
June 1999, noting that the 60-day due process period had 
expired, the RO issued a rating decision reducing the 
veteran's service-connected status post right anterior 
cruciate ligament and medial meniscus repair from 30 percent 
disabling to 20 percent disabling effective September 1, 
1999.

Second, in view of the evidence set forth above, the Board 
finds that the reduction of the veteran's disability rating 
from 30 percent to 20 percent disabling in June 1999 was 
improper, and that restoration of the 30 percent rating is 
warranted.  In an August 1997 decision, the Board assigned a 
30 percent rating for status post right anterior cruciate 
ligament and medial meniscus repair, based on a review of two 
VA examination reports.  First, according to a January 1997 
VA examination report, the examiner noted that the veteran 
wore a knee brace for support.  Upon examination, gait was 
found to be normal with the brace.  Without the brace, gait 
was protective and hesitant.  The veteran refused to do a 
deep knee bend, but could bend forward and touch his toes.  
No swelling or profusion of the right knee was noted.  The 
examiner noted that approximately 15 degrees of flexion was 
tolerated in a passive way.  X-ray studies from November 1996 
showed evidence of a previous anterior cruciate ligament 
repair.

According to the second VA examination report in March 1997, 
the veteran underwent functional testing.  It was noted that 
he developed an antalgic gait and complained of increased 
right knee pain upon climbing stairs.  Ranges of motion in 
the right knee were found to be similar before and after 
walking and stair climbing.  Impression was status-post right 
knee surgery with subsequent increased pain, fatigability and 
weakness with increased use. 

The Board notes that the veteran's functional impairment due 
to pain on motion must be considered when evaluating the 
veteran's status post right anterior cruciate ligament and 
medial meniscus repair.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Unfortunately, functional tests were not performed at the 
veteran's February and May 1999 VA orthopedic examinations, 
which the RO used to base its reduction in June 1999.  
Although both the February and May 1999 examiners noted that 
they considered the DeLuca elements of weakness, fatigue, and 
incoordination in their examinations, they did not administer 
functional tests.  In fact, they both speculated that with 
flare-ups the veteran may have decreased range of motion of 
the right knee, but this could not be quantified further 
without examining the veteran at that time.  In this regard, 
without functional tests, a comparison cannot be made to 
determine whether there was an improvement with respect to 
the veteran's functional impairment.  In other words, there 
is no evidence of any improvement reflected in the February 
and May 1999 VA orthopedic examinations when compared to the 
findings made at the January 1997 VA orthopedic and March 
1997 VA functional test examinations.

The Board recognizes that the RO's determination to reduce 
the disability rating for service-connected status post right 
anterior cruciate ligament and medial meniscus repair was 
based on the finding that the veteran's range of motion of 
the right knee had improved.  However, in his various 
statements, the veteran has consistently maintained that his 
right knee had not improved, especially during use.  No 
attempt was made to verify these allegations.  The VA has a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  38 C.F.R. § 3.103(a) (2000).  The 
evaluation of the veteran's service-connected right knee 
disorder was not thorough.

In sum, no improvement of the veteran's service-connected 
status post right anterior cruciate ligament and medial 
meniscus repair in the ability to function under the ordinary 
conditions of life and work was shown as is required for a 
reduction.  Thus, the Board must conclude that the reduction 
in rating was improper, and that restoration of the 30 
percent rating is warranted.  

Turning next to the matter of entitlement to an increased 
rating, the Board finds that a rating in excess of 30 percent 
is not warranted.  The veteran is currently rated as 30 
percent disabled under Diagnostic Code 5260 for limitation of 
flexion of the knee.  A higher rating is not provided for 
limitation of flexion.  He would have to demonstrate 
limitation of extension to 30 degrees or more in order to be 
entitled to a rating in excess of 40 percent or more under 
Diagnostic Code 5261, limitation of extension.  At the 
February and May 1999 rating examinations, limitation of 
extension was clearly not demonstrated to anywhere near this 
extent.  The Board must also determine whether an increased 
rating would be in order when the factors set forth in DeLuca 
v. Brown are considered.  At the May 1999 examination, the 
veteran's range of motion was limited secondary to pain 
inhibition.  Even so, he had motion possible from zero 
degrees of extension to 90 degrees of flexion, much less than 
that which is required for a rating of 40 degrees or higher.  
Muscle strength of the knee extensors and knee flexors was 
limited, also due to pain, to 3+/5.  This also does not 
reflect disability greater than that recognized by the 
assignment of the current 30 percent evaluation.  Based on 
the above, the Board does not find a basis for a conclusion 
that the veteran's disability has worsened, so as to warrant 
the assignment of a higher disability rating.

Although the Board has carefully considered the veteran's 
contentions with respect to the status post right anterior 
cruciate ligament and medial meniscus repair, given the 
competent findings on examination, and the symptoms 
associated with the disability at issue, an increase in the 
present 30 percent evaluation is not in order.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 
5260, 5261.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107)

Knee scars

The veteran currently is assigned a noncompensable evaluation 
for scars of the left and right knees under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Under that 
diagnostic code, scars may be evaluated on the basis of any 
related limitation of function of the body part they affect; 
in this case the left and right knees.

Here, the left and right knee scars are not adherent, poorly 
nourished, ulcerated, painful or tender.  There is no 
evidence of weakness, pain, limitation of motion or other 
impairment of either knee resulting specifically from the 
scars. Accordingly, the Board finds that there is no basis 
for the assignment of a compensable evaluation for either 
knee.

For example, in a February 1999 report, the examiner noted 
that the post-surgical scar on the right knee revealed a 
well-healed, linear, surgical scar of 8 centimeters in the 
midline at the level distal to the patella. 

Similarly, in May 1999, a VA examiner described a left knee 
scar that was 7 centimeters by 1 centimeter located over the 
anterior left knee beginning at the distal pole of the 
patella and extending down to the tibial tubercle.  According 
to the examiner the scar had no tenderness, adherence, 
ulceration or skin breakdown, and the texture was smooth.  
Furthermore, there was no elevation or depression of scar or 
loss of underlying tissue, and there was no inflammation, 
edema or keloid formation.  The examiner added that there was 
no disfigurement or limitation of function by the left knee 
scar.  With respect to the right knee scar, the examiner 
described it as an 8 centimeter by 1 centimeter scar measured 
over the right patella.  The examiner described no 
tenderness, adherence, ulceration or skin breakdown.  The 
texture was smooth and there was no elevation or depression 
of the right knee scar or loss of underlying tissue.  There 
was no inflammation, edema or keloid formation.  In addition, 
there was no disfigurement or limitation of function by scar.

The remaining medical evidence of record since the Board's 
August 1997 decision, to include VA outpatient records, fails 
to contradict the foregoing evidence.  In other words, the 
remaining medical evidence of record fails to support a 
compensable rating for either knee scar. 

The veteran contends that the knee scars cause him pain and 
discomfort, which interfere with his functional impairment.  
The preponderance of the clinical evidence, however, shows 
that this pain is not related to the veteran's knee scars.  
In this regard, there is no medical opinion linking any 
functional bilateral knee impairment to the left or right 
post-operative scars.  Thus, given that there is no competent 
evidence of bilateral knee impairment specifically due to the 
scarring, the evidence shows that compensable evaluations are 
not warranted.  The benefits sought on appeal are denied.

The Board has also considered other rating criteria with 
respect to these issues.  A 10 percent evaluation is 
warranted under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration, and 
under Diagnostic Code 7803 if the scar is poorly nourished or 
ulcerated.  The Board finds, however, that compensable 
evaluations are not warranted because the scarring is not 
shown to be painful or tender on objective demonstration, and 
there is no objective evidence of a poorly nourished or 
ulcerated scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  Therefore, the Board concludes that a compensable 
rating for the residual scarring of either knee is not 
warranted under Diagnostic Codes 7803 and 7804.

In reaching this decision the Board acknowledges the 
veteran's contentions concerning the difficulties he 
experiences with respect to pain associated with his 
bilateral knee scars.  The medical evidence of record clearly 
shows, however, that the veteran's knees had no objectively 
demonstrable functional impairment or objective evidence of 
pain that would warrant a compensable rating due to the 
scars.  

While the Board does not doubt the veteran's sincerity with 
respect to his descriptions of pain, the Diagnostic Codes 
discussed above require competent objective evidence that the 
service-connected knee scars are the cause of any pain or 
functional impairment.  The competent evidence of record 
fails to support the veteran's claim.  The Board concludes 
that, without such evidence, the veteran's claims must be 
denied.  The Board has also consider whether "staged 
ratings" are appropriate.  Because the veteran appealed the 
initial evaluations assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Here, at no time during the 
appeal period have the scars been shown to be symptomatic so 
as to warrant the assignment of a compensable evaluation.  
Thus, "staged ratings" are not warranted.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
any current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).

Finally, the Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Restoration of a 30 percent evaluation for status post right 
anterior cruciate ligament and medial meniscus is granted.

A rating in excess of 30 percent for status post right 
anterior cruciate ligament and medial meniscus repair is 
denied.

Entitlement to compensable ratings for scars of the left and 
right knees is denied.


REMAND

In a July 1999 rating decision, the RO denied an earlier 
effective date for the grant of service connection for scars 
of both knees.  The veteran was notified thereof and provided 
his appellate rights in a letter dated in July 1999.  In the 
veteran's subsequent July 1999 statement, filed with a VA 
Form 9, he disagreed with the RO's denial of an earlier 
effective date for the noncompensable rating of the scar of 
the right knee.  Therefore, the Board finds that the veteran 
has filed a notice of disagreement with the February 1999 
denial of an earlier effective date for the scar of the right 
knee.  Accordingly, the RO should send the veteran a 
statement of the case on this issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue to the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
earlier effective date for a 
noncompensable rating for a scar of the 
right knee.  They should be advised that 
in order to perfect the appeal of this 
issue, a timely substantive appeal must 
be filed.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

